[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                   FILED
                                                           U.S. COURT OF APPEALS
                                No. 08-12040                 ELEVENTH CIRCUIT
                                                              FEBRUARY 20, 2009
                            Non-Argument Calendar
                                                              THOMAS K. KAHN
                          ________________________
                                                                   CLERK

                 D. C. Docket No. 04-00106-CR-FTM-29-SPC

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

AMANDALO D. MEANS,

                                                             Defendant-Appellant.


                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                               (February 20, 2009)

Before CARNES, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     This appeal presents the question whether the district court erred when it
determined that it lacked the authority to reduce Amandalo Means’s sentence

below the amended range provided by the Sentencing Guidelines. Our recent

decision in United States v. Melvin, No. 08-13497 (11th Cir. Feb. 3, 2009), is

dispositive. Because the district court did not err, we affirm.

                                I. BACKGROUND

      In 2005, Amandalo D. Means pleaded guilty to three counts of distributing

five or more grams of cocaine base, 21 U.S.C. § 841(a)(1), (b)(1)(B)(iii). At

sentencing, the district court calculated a base offense level of 32 and then awarded

Means a downward adjustment for acceptance of responsibility for his offense,

U.S.S.G. § 3E1.1. Based on Means’s total offense level of 29 and his criminal

history category III designation, the Sentencing Guidelines provided an advisory

sentencing range of 108 to 135 months of imprisonment. The district court

sentenced Means to 108 months of imprisonment, the low end of the range, for

each count, with the sentences to be served concurrently. Means’s direct appeal

was dismissed.

      In March 2008, Means filed a motion to reduce his sentence, 18 U.S.C. §

3582(c)(2), based on Amendments 706 and 711 to the Sentencing Guidelines,

which retroactively reduced the base offense level for certain crack cocaine

offenses. Means also sought an additional two-step reduction in his sentence due



                                           2
to the financial hardship of his family. Means argued that the district court had

discretion to reduce his sentence below the amended range under United States v.

Booker, 543 U.S. 220, 125 S. Ct. 738 (2005).

      Based on Amendment 706, the district court recalculated Means’s

sentencing range as 87 to 108 months of imprisonment and reduced his sentence to

87 months in prison for each count to be served concurrently. The district court

denied Means’s request for an additional reduction below the amended range. The

court concluded that Booker did not apply to resentencing proceedings under

section 3582(c)(2) and it lacked the authority to further reduce Means’s sentence.

                          II. STANDARD OF REVIEW

      “[W]e review de novo the district court’s legal conclusions regarding the

scope of its authority under the Sentencing Guidelines.” United States v. White,

305 F.3d 1264, 1267 (11th Cir. 2002) (per curiam).

                                III. DISCUSSION

      Under section 3582(c)(2), a district court may reduce an original sentence

following an amendment to the Sentencing Guidelines if the reduction complies

with policy statements issued by the Sentencing Commission. 18 U.S.C. §

3582(c)(2). According to the policy statements, the district court “shall determine

the amended guideline range that would have been applicable to the defendant if



                                          3
the amendment(s) to the guidelines . . . had been in effect at the time the defendant

was sentenced” and then may grant a reduction to the original sentence. U.S.S.G. §

1B1.10(b)(1). In reducing a sentence, “the court shall not reduce the defendant’s

term of imprisonment under 18 U.S.C. 3582(c)(2) and this policy statement to a

term that is less than the minimum of the amended guideline range determined

under” section 1B1.10(b)(1) of the Guidelines. Id. § 1B1.10(b)(2)(A). Because

Means’s amended sentencing range is 87 to 108 months of imprisonment, the

policy statement prohibits the district court from reducing Means’s sentence to less

than 87 months.

      Means argues that Booker and Kimbrough v. United States, __ U.S. __, 128

S. Ct. 558 (2007), render the Sentencing Guidelines advisory in resentencing

proceedings and the district court erred when it concluded that it lacked the

authority to grant a sentence reduction below the amended Guidelines range. We

disagree. Our recent decision in United States v. Melvin, No. 08-13497 (11th Cir.

Feb. 3, 2009), forecloses this argument.

      In Melvin, we ruled that Booker and Kimbrough apply to original sentencing

proceedings and do “not address motions to reduce a sentence under § 3582(c)(2).”

Id. at 7, 9. The district court correctly concluded that it lacked authority to reduce

Means’s sentence below the amended guideline range under section 3582(c)(2).



                                           4
See id. at 9. The applicable policy statement prohibits the district court from

reducing Means’s sentence below 87 months, and the refusal of the district court to

grant a further reduction was not error.

                                IV. CONCLUSION

      Means’s sentence is AFFIRMED.




                                           5